Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II claims 11-22 in the reply filed on 9/6/21 is acknowledged.  The traversal is on the ground(s) that prior art, specifically Luzzato, does not teach the shared amended claimed content, therefore there does not exist a lack of unity of invention.  This is not found persuasive because in light of Applicant’s 9/6/21 amendments, the examiner has Applied different prior art in the rejections below, and the shared claimed content between the article claims and the method claims would be common, not special, thus the examiner maintains there exists a lack of unity of invention a posteriori.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3-7 and 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/6/21.

Claim Objections
Claim 20 is objected to because of the following informalities:  The phrasing of “…which containing 100% ~70%...” is not grammatically correct, a possible correction would be to replace “containing” with “contains”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The phrasing of “…which containing 0% ~10%...” is not grammatically correct, a possible correction would be to replace “containing” with “contains”.  Appropriate correction is required.
22 is objected to because of the following informalities:  The phrasing of “…film fading solution comprise 15 wt% ...” is not grammatically correct, a possible correction would be to replace “comprise” with “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high temperature-resistant" in claim 11 (and again in numerous dependent claims) is a relative term which renders the claim indefinite.  The term "high temperature -resistant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is insufficient claimed description to identify what temperatures constitute a “high” temperature (50oC, 100oC, 200oC, 300oC… etc) and insufficient claimed description to identify what degree of resistance is required (no damage, 1%, 5%, 10% etc.).  As the protective coating is intended to “prevent or hinder the partial region of the glass to be strengthened from ion exchange in the first ion exchange salt bath”, for purposes of examination, a “high temperature –resistant” protective coating will be .
The terms "spacing", in claim 1 is a relative term which renders the claim indefinite.  The term "spacing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This “spacing” is claimed to reside between a first surface and a second surface.  However there is insufficient detail as to the orientation of such surfaces (on same face of substrate, on opposing faces,  on planer tiered faces, on perpendicular faces, a surface at some depth within the substrate, etc) and further as to the basis from which the “spacing” is measured from (center to center through the substrate, center to center along the exterior of the substrate, edge of one surface to center of the other through the substrate or along an exterior, edge to center along the exterior of the substrate, edge of one surface to edge of the other through the substrate, edge to edge along the exterior of the substrate, etc…).  For purposes of examination the “spacing” will be interpreted as at least inclusive of any of the above configurations.
The limitation: “wherein an absolute value of the internal tensile stress between the first surface and the second surface is greater than or equal to 0” is indefinite.  It is indefinite as to how the basis for the value “between” these surfaces is analyzed.  Thus it is indefinite as to if this is an absolute value is calculated from difference of tensile stresses between values taken at first and second surfaces, a value calculated by comparing and taking a larger of the two, a value calculated at a position at a point intermediate the first and second surface, etc.  For purposes of examination this limitation will be interpreted as at least inclusive of any such interpretations. 
The terms "a distribution region of the internal tensile stress between the first surface and the second surface is extending from centrals of the first surface and the second surface to the first surface and the second surface for a distance of at least 0.21 t respectively", in claim 11 renders the claim st to 1st and 2nd to 2nd) as possibly interpreted (based on the “respectively”) as : "a distribution region of the internal tensile stress between the first surface and the second surface is extending from centrals of the first surface to the first surface for a distance of at least 0.21 t respectively" and "a distribution region of the internal tensile stress between the first surface and the second surface is extending from centrals of the second surface to the second surface for a distance of at least 0.21 t"  Is the intention for the distribution region to extend from centrals of the first / second to edges of the first / second?  Or is the intention for the distribution to extend from central of the first to the second and from the second to the first, or some other configuration.  For purposes of examination, this limitation will be interpreted as at least inclusive of any such interpretation.  
In addition to further claimed explanation of these features to aid in possibly overcoming the above 112 rejections, given the basis on spatial orientations, drawings may additionally prove beneficial for supporting explanations.
Claim 16 contains the trademark/trade name glass 8205 powder.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark 
Claim 17 contains the trademark/trade name glass 8206 powder.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular composition / and specifically prepared / processed glass powder (see further pg 13-14 of the specification) and, accordingly, the identification/description is indefinite.  For purposes of examination “glass 8205 powder” will be interpreted as at least inclusive of the particular composition and prepared by the method articulated at pg 13-14 of the specification.
Claim 20 recites the limitation: “wherein the first ion exchange salt bath is a mixed molten solution of KNO3 / NaNO-3 which containing 100~70% NaNO3”.  The recitation “a mixed molted solution of KNO3 / NaNO-3” is indefinite as to if both of these salts are required or only one?  The examiner further notes that the claimed concentration appears to be inclusive of 100% NaNO3 thus there would not be 3 present.  Thus it is indefinite as to if the claim scope is inclusive of a 100% NaNO3 bath, or one where the bath comprises a mixed NaNO-3 , or NaNO3 and another salt, or NaNO3 in combination with KNO3.  For purposes of examination this limitation will be interpreted as at least inclusive of any of the above.  
 The term "%" in claim 20 is not provided an appropriate basis, which renders the claim indefinite.  The term "%" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Having the % based by mole, volume, mass, atom, etc would result in a different actual amount of a particular salt.  For purposes of examination the % will be interpreted as at least any of the above bases.  
Claim 21 recites the limitation: “wherein the second ion exchange salt bath is a mixed molten solution of KNO3 / NaNO-3 which containing 0~10% NaNO3”.  The recitation “a mixed molted solution of KNO3 / NaNO-3” is indefinite as to if both of these salts are required or only one?  The examiner further notes that the claimed concentration appears to be inclusive of 0% NaNO3 thus there would not be any NaNO3 present.  Thus it is indefinite as to if the claim scope is inclusive of a 100% KNO3 bath, or one where the bath comprises a mixed KNO-3 , or KNO3 and another salt, or NaNO3 in combination with KNO3.  For purposes of examination this limitation will be interpreted as at least inclusive of any of the above.  
 The term "%" in claim 21 is not provided an appropriate basis, which renders the claim indefinite.  The term "%" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Having the % based by mole, volume, mass, atom, etc would result in a different actual amount of a particular salt.  For purposes of examination the % will be interpreted as at least any of the above bases.  
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US 2012/0236526; hereafter Weber) in view of Liang (US 2013/0122254; hereafter Liang) and Jones (US 4,784,606; hereafter Jones).
Claim 11: Weber teaches a manufacturing method of a strengthened glass, (see, for example abstract) comprising following steps:
 step S1, coating a partial region of a glass to be strengthened with a high temperature-resistant protective coating (see, for example, Fig 5, [0033], [0041-0043] protective coating is retained / protects in baths of about 350-450oC). 
step S2, placing the glass to be strengthened into a first ion exchange salt bath for an ion exchange (See, for example, Fig 1, Fig 5, abstract, [0004]);
step S3, taking out the glass to be strengthened from the first ion exchange salt bath (See, for example, abstract, Fig 1, Fig 5, [0009]).

wherein the strengthened glass comprises a first surface and a second surface with a spacing of t (such as spaced in the depth direction of the recessive region the substrate) (see, for example, Fig 3-4, [0035] wherein the substrate thickness in thicker region is 0.3mm to 2.0mm and the thickness of the thinner region is 20%-70% of this thickness, so the spacing would range from 0.09 to 1.6 mm); a difference between thicknesses in different regions of the strengthened glass is from 0.06 mm to 1.4 mm (see, for example, Fig 3-4, [0035]; wherein the substrate thickness in thicker region is 0.3mm to 2.0mm and the thickness of the thinner region is 20%-70% of this thickness); wherein the strengthened glass comprises a surface compressive stress layer (such as 302, 402, 410, 928) formed by an ion exchange method on its surface (See, for example, Fig 3-4, Fig 9A, [0057]) , wherein a distribution of an internal tensile stress in different regions of the strengthened glass are different (see, for example, Fig 4, [0037] and [0047-48] wherein differing amounts / depths of exchange are taught to be applied to variable thickness surfaces to optimize chemical strengthening properties and performance and the central tension ranges from 20-100 MPa); an absolute value of a difference between maximum values of the internal tensile stress in different regions of the strengthened glass is smaller than or equal to 368 MPa (see, for example, [0047-0048] wherein the central tension ranges from 20-100 MPa, thus a maximum absolute difference would be between 0-80 MPa);   wherein an absolute value of the internal tensile stress between the first surface and the second surface is greater than or equal to 0 (see, for example, [0048], the central tension ranges from 20-100 MPa thus at any particular point between the two surfaces the absolute value would be 20-100 Mpa, or a difference from one surface to another surface would be an absolute value of between 0-80 MPa); wherein a distribution region of the internal 
Weber does not explicitly teach subjecting the protective coating to curing.  Liang teaches a method preferentially chemical strengthening a glass substrate via the use of exchange preventing masking layers (See, for example, abstract).  Liang further teaches wherein curing / baking the masking layer aids in shaping and adherence of the mask to the substrate (See, for example, [0026]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have subjected the protective coating to curing as it would predictably enhance the shaping and adherence of the mask to the substrate. 

Claim 12. Weber in view of Liang and Jones teaches the method of claim 1 above, and Weber further teaches a step 5 or repeating steps 1-4 following an initial step 4 (See, for example, Fig 5-6F, [0043-0044], [0047]).
Claim 13: Weber in view of Liang and Jones teaches the method of claim 1 above, and Weber further teaches a step S6, following S4, of placing the glass to be strengthened into a second ion exchange salt bath for a chemical strengthening (See, for example, Fig 1, Fig 5-6F, [0047] wherein a second / difference bath is explicitly taught to be used during chemical strengthening while a second mask is applied). 
Claim 14: Weber in view of Liang and Jones teaches the method of claim 1 above, and Weber further teaches a step S7, following S4, of repeating step S2 to step S3 sequentially (See, for example, Fig 7-8E, wherein following mask removal the sample undergoes chemical strengthening again). 
Claim 15: Weber in view of Liang and Jones teaches the method of claim 1 above, and Jones further teaches wherein the bath temperature is below the softening point of the glass to avoid deformation of the pieces (See, for example, col 4 lines 45-68).
Claim 21: Weber in view of Liang and Jones teaches the method of claim 1 above, and further teaches wherein the second bath comprises KNO3 wherein the concentration of potassium influences 3 bath is used (See, for example, [0032-33].  As a KNO3 bath is the second bath it meets the limitations of claim 21 as turbulence within the filling, heating, preparing of the salt bath would inherently read on the salt solution being mixed and as a potassium nitrate bath is 100% KNO3.   

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Liang and Jones as applied to claims 11 and 13 above, and further in view of Zadesky et al (US 2011/0067447; hereafter Zadesky).
Claims 20-21: Weber in view of Liang and Jones teaches the method of claim 11 above.  Weber further teaches wherein additional details on suitable baths can be found in US 12/895823 published as PGPUB US 2011/0067447 (Zadesky).  Zadesky teaches wherein greater levels of strengthening can be achieved by a multi-bath chemical processing (see, for example, abstract, [0004]).  Zadesky teaches wherein a first bath comprises a Na salt solution, further a NaNO3 bath with a sodium concentration of 30%-100%, and further can include KNO3 (see, for example, [0034] abstract, Fig,); and a second bath comprises KNO3 (see, for example, abstract, Fig, [0034-0037]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated multi-bath strengthening with an initial NaNO3 bath or NaNO3 / KNO3 bath followed by a KNO3 bath as such a sequence would predictably provide enhanced strengthening, and as Weber had explicitly taught such processing as suitable with its invention.  A NaNo3 bath as the first bath meets the limitations of claim 20 as turbulence within the filling, heating, preparing of the salt bath would inherently read on the salt solution being mixed and as the recited range would be inclusive of 100% NaNO3.   Alternatively although the teaching is not explicitly a mixture of both KNO3 NaNO3 of 100%~70% NaNO3 the Zadesky has taught addition of KNO3 to the first Na bath wherein the amount of NaNO3 had been taught as 30%-100% would overlap the claimed range; therefore it would have been 3 and NaNO3 while at 100%~70% NaNO3 since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A KNO3 bath as the second bath meets the limitations of claim 21 as turbulence within the filling, heating, preparing of the salt bath would inherently read on the salt solution being mixed and as the recited range is inclusive of 100% KNO3.   

Claim 21 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Liang and Jones as applied to claim 13 above, and further in view of Hashimoto (US 2013/0101798; hereafter Hashimoto).
Weber in view of Liang and Jones teaches the method of claim 13 above, and Weber further teaches wherein the second bath comprises potassium, further potassium nitrate, and wherein the concentration influences the strengthening (See, for example [0032-0033]).  Weber does not explicitly teach wherein the bath is mixture of both KNO3 and NaNO3 with NaNO3 of 0~10%.  Hashimoto teaches a method of ion exchange strengthening of glass using potassium baths (See, for example, abstract [0083] [0086]).  Hashimoto further teaches wherein the strengthening process can be fine-tuned and tailored by inclusion of about 1 to 15% NaNO3 to a KNO3 bath (See, for example, [0142]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated about 1~15 mol % NaNO3- into the potassium nitrate bath as such an addition would predictably enhance the tailorability of strengthening process. Although a range not explicitly 0~10% as claimed, it would have been obvious to one of ordinary skill in the art at the time 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712